Citation Nr: 0738972	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  97-20 133A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
lumbosacral strain with disc bulge at L4-L5 (low back 
disability) prior to September 1, 2005.

2.  Entitlement to an evaluation in excess of 20 percent for 
low back disability beginning September 1, 2005.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty from February 1981 
to December 1986, as well as a prior period of unverified 
service.  

This case was remanded by the Board of Veterans' Appeals 
(Board) in July 2007 to the Department of Veterans Affairs 
(VA) Regional Office in Baltimore, Maryland (RO) for the 
issuance of a Supplemental Statement of the Case, which was 
issued in August 2007.   

A motion to advance this case on the Board's docket, which 
was received by the Board on January 29, 2003, was granted on 
February 6, 2003 due to the veteran's financial situation.  
See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) 
(2007).  


FINDINGS OF FACT

1.  Prior to September 26, 2003, the service-connected low 
back disability was assigned the maximum rating for loss of 
lumbar spine motion or lumbosacral strain; there was no 
evidence of pronounced intervertebral disc syndrome prior to 
September 23, 2002 and no incapacitating episodes having a 
total duration of at least six weeks in the year beginning 
September 23, 2002.  

2.  Beginning September 23, 2003, there is no evidence of 
forward flexion of the lumbar spine to less than 60 degrees, 
evidence of ankylosis, or evidence of incapacitating episodes 
having a total duration of at least four weeks in a year.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in 
excess of 40 percent for the service-connected low back 
disability prior to September 1, 2005 have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71a including Diagnostic Codes 5285 thru 5295 
(2003); 38 C.F.R. §§ 4.7, 4.71a including Diagnostic Codes 
5235 thru 5243 (2007).  

2.  The criteria for the assignment of an evaluation in 
excess of 20 percent for service-connected low back 
disability beginning on September 1, 2005 are not met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71a including Diagnostic Codes 5235 thru 5243 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2006).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issues decided herein.  

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Because this case began prior to the passage of the VCAA, 
notice to the veteran was not sent in this case until later 
in the claims process.  Nevertheless, in April 2004, the RO 
sent the veteran a letter in which she was informed of the 
requirements needed to establish entitlement to an increased 
rating.

In accordance with the requirements of VCAA, the letter 
informed the veteran what evidence and information she was 
responsible for and the evidence that was considered VA's 
responsibility.  No additional private evidence was 
subsequently added to the claims files.  

The veteran was advised in the letter to submit additional 
evidence to the RO, and the Board finds that this instruction 
is consistent with the requirement of 38 C.F.R. § 3.159(b)(1) 
that VA request that a claimant provide any evidence in her 
possession that pertains to a claim.  

The Board notes that the veteran was informed in July 2006 
that a disability rating and effective date would be assigned 
if either of her claims was granted.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an 
examination is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  The evidence on file 
includes VA examinations, including in February 2007.  

The Board concludes that all available evidence that is 
pertinent to the claims decided herein has been obtained 
and that there is sufficient medical evidence on file on 
which to make a decision on each issue.  

The veteran has been given ample opportunity to present 
evidence and argument in support of her claims, including at 
her personal hearings.  The Board additionally finds that 
general due process considerations have been complied with by 
VA.  See 38 C.F.R. § 3.103 (2007).  


Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Law And Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2007).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2007).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Nevertheless, where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, which is the situation with respect to the 
veteran's cervical spine disability, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  



Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain and functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 38 
C.F.R. §§ 4.40, 4.45 (2007); see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

Schedular Criteria

During the course of this appeal, regulatory changes amended 
the rating criteria for evaluating intervertebral disc 
syndrome effective on September 23, 2002. See 67 Fed. Reg. 
54,345-54,349 (2002).  Effective on September 26, 2003, VA 
revised the criteria for diagnosing and evaluating the spine.  
See 68 Fed. Reg. 51454-51458 (2003).  

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-03; 69 Fed. Reg. 25179 
(2003).  

The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-00; 65 Fed. 
Reg. 33422 (2000); see also Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003).  

The veteran has been provided both the relevant new and old 
schedular criteria for her service-connected low back 
disability.  Therefore, there is no prejudice to the veteran 
for the Board to apply all appropriate regulatory provisions, 
both new and old, in the appellate handling of this appeal.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Under the previous rating criteria for a low back disorder, 
slight limitation of the lumbar spine was assigned a 10 
percent disability rating.  A 20 percent evaluation was 
assigned for moderate limitation of motion, and a 40 percent 
evaluation was assigned for severe limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5292  (2002).  

Prior to September 23, 2002, intervertebral disc syndrome was 
evaluated under 38 C.F.R. Section 4.71a, Diagnostic Code 
5293.  Under this diagnostic code, a 60 percent evaluation is 
assigned when there is evidence of pronounced disability with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc and little intermittent relief; a 
40 percent evaluation is assigned when there is severe 
disability with recurrent attacks and only intermittent 
relief; a 20 percent evaluation is assigned when there is 
moderate disability with recurring attacks; a 10 percent 
evaluation is assigned when there is mild disability; and a 
noncompensable evaluation is assigned for postoperative 
intervertebral disc syndrome that is cured.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2002).  

Additionally, a 10 percent evaluation was warranted for 
lumbosacral strain with characteristic pain on motion.  A 20 
percent evaluation was for assignment with muscle spasm on 
extreme forward bending, and unilateral loss of lateral spine 
motion in standing position.  For severe lumbosacral strain 
with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion, a 40 percent evaluation was assigned.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2002).  


With respect to intervertebral disc syndrome, beginning on 
September 23, 2002, this disorder could be rated for 
incapacitating episodes.  According to 38 C.F.R. Section 
4.71a, Diagnostic Code 5293, effective on September 23, 2002, 
a 60 percent evaluation, which is the maximum provided, may 
be assigned when there is evidence of intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least six weeks during the past twelve months; and a 40 
percent evaluation is assigned when the incapacitating 
symptom episodes last at least four weeks, but less than six 
weeks.  A 20 percent evaluation is assigned when the 
incapacitating symptom episodes last at least two weeks, but 
less than four weeks.

Note (1) states that for purposes of evaluations under 
Diagnostic Codes 5243, 5293, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5243, 5293 (2003).  

This remained essentially unchanged in the revisions 
effective on September 26, 2003, under Diagnostic Code 5243.  
In June 2004, a correction was published to reinsert material 
that was inadvertently omitted from the initial publication 
of the 2003 revision.  69 Fed. Reg. 32449 (2003).  

Under the revised rating criteria for the spine beginning on 
September 26, 2003, a 100 percent evaluation is assigned for 
unfavorable ankylosis of the entire spine; a 50 percent 
evaluation is assigned when there is unfavorable ankylosis of 
the entire thoracolumbar spine; a 40 percent evaluation is 
assigned for forward flexion of the thoracolumbar spine to 30 
degrees or less, or with favorable ankylosis of the 
thoracolumbar spine; a 20 percent evaluation is assigned when 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees, or the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees, or with muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis; and a 10 percent evaluation is assigned when 
forward flexion of the thoracolumbar spine is greater than 60 
degrees but not greater than 85 degrees, or the combined 
range of motion of the thoracolumbar spine is greater than 
120 degrees but not greater than 235 degrees, or with muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or vertebral body 
fracture with loss of 50 percent or more of the height.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2007).  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 45 
degrees, bilateral rotation is 0 to 30 degrees, and lateral 
flexion to either side is zero to 30 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5237, Note (2) (2006); see also 
38 C.F.R. § 4.71a, Plate V (2006).  The normal combined range 
of motion of the thoracolumbar spine is 240 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5237, Note (2) (2007).  

The combined range of motion refers to the sum of the range 
of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  Id.  The normal ranges 
of motion for each component of spinal motion provided in 
this note are the maximum that can be used for calculation of 
the combined range of motion.  Id.   

The notes to the revised rating criteria for low back 
disabilities state that any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are to be rated separately, under an 
appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic 
Code 5237, Note (1) (2006).  Each range of motion measurement 
is rounded to the nearest five degrees.  Id. at Note (4) 
(2006).  

Increased Rating Claims

A May 1987 rating decision granted service connection for low 
back disability and assigned a 10 percent evaluation 
effective on December 31, 1986 under Diagnostic Code 5295 for 
lumbosacral strain.  

The veteran filed a claim for increase in 1996, and an April 
1997 rating decision granted a 20 percent evaluation for 
service-connected low back disability effective October 28, 
1996; the veteran timely appealed.  A January 1999 rating 
decision granted a 40 percent rating for service-connected 
low back disability effective October 28, 1996, and the 
veteran continued her appeal.  

The veteran was notified in April 2005 of an April 2005 
Decision Review Officer's proposed decision to reduce her 
rating for service-connected low back disability from 40 
percent to 20 percent, and she was given an opportunity to 
submit additional evidence or argument on this matter.  A 
June 2005 Decision Review Officer's decision reduced the 40 
percent rating for low back disability to 20 percent, 
effective September 1, 2005.  The veteran continued her 
appeal.  

Entitlement To An Evaluation In Excess Of 40 Percent For 
Service-Connected Low Back Disability Prior To September 1, 
2005

The medical evidence prior to September 26, 2003 reveals 
complaints of low back pain.  The veteran complained on VA 
examination in December 1997 of severe flare-ups; forward 
flexion of the low back was to 65 degrees, with backward 
extension to 5 degrees.  A flare-up of the low back was noted 
in treatment records dated in July 2001.  

When examined by VA in March 2003, forward flexion of the low 
back was to 70 degrees, with lateral bending and rotation to 
40 degrees.  The veteran had normal lower extremity strength 
and sensation with no back muscle spasm.  The diagnosis was 
of chronic lumbar strain with limitation of motion considered 
moderate based on fatigability and diminished endurance.  

The veteran was assigned a 40 percent evaluation for low back 
disability beginning in October 1996, which is the maximum 
schedular rating assigned for either limitation of motion of 
the low back under Diagnostic Code 5292 or low back muscle 
strain under Diagnostic Code 5295.  Consequently, because 
there is no medical evidence prior to September 26, 2003 of 
either vertebral fracture or ankylosis, for the veteran's 
service-connected low back disability to warrant a schedular 
rating in excess of 40 percent prior to September 26, 2003, 
there would need to be either evidence prior to September 23, 
2002 of pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc or evidence after September 23, 
2002 of intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least six weeks during 
the past twelve months.  

A CT scan of the low back in June 1997 did not show any 
evidence of focal disc herniation, and an MRI of the low back 
in 2001 also did not reveal any disc herniation.  In fact, 
there is no medical evidence prior to September 23, 2002 
indicative of pronounced intervertebral disc syndrome.  

The Board also does not find any evidence beginning September 
23, 2002 of incapacitating episodes having a total duration 
of at least six weeks during the past twelve months, although 
there was one flare-up in July 2001. 

Turning now to the medical evidence dated between September 
23, 2003 and September 1, 2005, the Board notes that the 
veteran complained on VA examination in October 2004 of low 
back pain with radiculopathy down the right leg.  Physical 
examination in October 2004 revealed a normal gait with some 
tenderness but no back muscle spasm.  There was no ankylosis.  
Motor strength was 5/5, except for a 5-/5 in the right 
quadriceps and extensor hallucis longus.  Deep tendon 
reflexes were 2+; straight leg raising caused pain at 45 
degrees on the right.  Back motion included flexion to 75 
degrees without pain, extension to 5 degrees with pain, 
lateral bending to 15 degrees with pain, and rotation to 30 
degrees with pain.  The diagnosis in October 2004 was chronic 
lumbar strain.

To warrant an evaluation in excess of 40 percent for low back 
disabilities under the criteria for back disability effective 
on September 26, 2003, other than for intervertebral disc 
syndrome, there would need to be evidence of unfavorable 
ankylosis of the entire thoracolumbar spine.  

As there is no evidence of ankylosis, as flexion was to 75 
degrees without pain on examination in October 2004, an 
evaluation in excess of 40 percent for service-connected low 
back disability was not warranted prior to September 1, 2005, 
under the rating criteria effective on September 26, 2003.  

Entitlement To An Evaluation In Excess Of 20 Percent For 
Service-Connected Low Back Disability Beginning September 1, 
2005 

With respect to the period beginning on September 1, 2005, 
the Board notes that the medical evidence relevant to this 
period is primarily the VA examination on February 2007.  
According to this evaluation, the veteran had forward flexion 
of the low back to 60 degrees with pain, backward extension 
to 20 degrees with pain, and 35 degrees of lateral bending to 
either side.  There was mild lumbar spasm without tenderness.  
It was also noted that there were no specific incapacitating 
episodes involving the lumbar spine, although the veteran had 
been hospitalized approximately four months earlier with 
fibromyalgia mainly affecting the thoracic area.  The 
diagnoses were degenerative disc disease, degenerative 
arthritis, and daily low back pain with limitation of motion.  

To warrant an evaluation in excess of 20 percent for the 
service-connected low back disability under the current 
schedular criteria for the spine, there would need to be 
evidence of forward flexion of the thoracolumbar spine to 30 
degrees or less or favorable ankylosis of the entire 
thoracolumbar spine or evidence of intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least four weeks during the past twelve months.  

As the February 2007 examination did not show impairment of 
this severity, since flexion was to 60 degrees and there was 
no ankylosis or incapacitating episodes involving the lumbar 
spine, the disability picture for the veteran's service-
connected low back disability does not meet the schedular 
criteria for an evaluation in excess of 20 percent beginning 
September 1, 2005.  

Additional Considerations

The Board must also determine whether a higher evaluation can 
be assigned for the veteran's low back disability by 
providing separate evaluations for the chronic orthopedic and 
neurologic manifestations of the disability, as allowed under 
the current regulations.  
Although there is some evidence of lower extremity 
radiculopathy due to the veteran's service-connected low back 
disability, motor strength has been 5/5 and sensation in the 
legs has been essentially normal.  

As there is no medical evidence on file of significant 
neurological impairment related to the low back warranting a 
compensable evaluation, the Board finds that a higher 
evaluation cannot be assigned by providing separate 
evaluations for the chronic orthopedic and neurologic 
manifestations of the service-connected low back disability.  

The Board notes that a higher evaluation is also not 
warranted for low back disability based on functional 
impairment before or after September 1, 2005.  See Deluca v. 
Brown, 8 Vet. App. 202 (1995).  

Because the veteran was assigned the 40 percent maximum 
schedular rating for limitation of motion of the low back 
until September 1, 2005, a higher evaluation based on pain 
cannot be assigned prior to September 1, 2005.  See Johnston 
v. Brown, 10 Vet. App. 80 (1997) (if a claimant is already 
receiving the maximum disability rating available based on 
symptomatology that includes limitation of motion and a 
higher rating requires ankylosis, it is not necessary to 
consider whether 38 C.F.R. § 4.40 and 4.45 are applicable).

An increased rating based on DeLuca is not warranted after 
September 1, 2005 because the veteran's current rating 
encompasses pain and there is no objective evidence of 
additional limitation due to fatigue, weakness, or lack of 
endurance.  See 38 C.F.R. §§ 4.40, 4.45 (2007).

Ordinarily, the Schedule will apply unless there are 
exceptional or unusual factors, which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  



An extraschedular disability rating is warranted upon a 
finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  
38 C.F.R. § 3.321(b)(1) (2007).  

In this regard, the schedular evaluations in this case are 
not inadequate.  Ratings in excess of the current rating are 
provided in the Schedule for certain manifestations of the 
service-connected disability, as noted above, but the medical 
evidence reflects that these manifestations are not present 
in this case.  

Although the veteran's service-connected low back disability 
does adversely affect her employability, as evidenced by the 
assigned ratings, the Board finds no evidence of an 
exceptional disability picture with marked interference with 
employment due solely to the veteran's service-connected low 
back disability.  

In fact, it was noted on examination in February 2007 that 
she was working for the Department of Defense and had only 
missed a few days of work over the previous three or four 
months.  

There is also no evidence of frequent periods of 
hospitalization due to service-connected disability, although 
the veteran was hospitalized one time approximately four 
months prior to her February 2007 examination.  Accordingly, 
the RO's decision not to submit this case for extraschedular 
consideration was correct.  

In reaching the above conclusions, the Board has not 
overlooked the veteran's testimony at her personal hearings 
in June 2000 and August 2005, as well as the written 
statements from the veteran and her representative to the RO.  
While lay witnesses are competent to describe experiences and 
symptoms that result therefrom, because lay persons are not 
trained in the field of medicine, they are not competent to 
provide medical opinion evidence as to the current severity 
of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Therefore, the 
testimony and written statements addressing the clinical 
severity of the veteran's service-connected low back 
disability are not probative evidence as to the issues on 
appeal.

Finally, because the preponderance of the evidence is against 
the increased rating claims addressed above, the doctrine of 
reasonable doubt is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to an evaluation in excess of 40 percent prior to 
September 1, 2005, is denied.  

Entitlement to an evaluation in excess of 20 percent 
beginning September 1, 2005, is denied.



____________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


